 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer also contends that the watch engineers aresupervisors within the meaning of the Act. The watchengineerswork in the Employer's powerhouses at East Hartford, WillgoosLaboratory,D.E.Laboratory, and Southington and are incharge of crews consisting of from 4 to 9 employees. Thepowerhouses operate on a 3-shift schedule, and the watchengineerstake turns on each shift. Although there is a fore-man in charge of each powerhouse during the day shift, awatch engineer is in complete charge in each powerhouseduring the other 2 shifts. They also have complete charge ofthe assignment and direction of the work of the employeesunder them and maintain discipline among their crews. Attimes the foremen seek the watch engineers' opinions aboutthework of employees in their crews and give great weightto these opinions when rating employees. In view of thesefacts and on the record as a whole, we find that the watchengineersare supervisors within the meaning of the Act.5We shall, therefore, amend our certifications of representa-tives issued in Cases Nos. 1-R-2194, 1-RC-626, 1-RC-1531,and 1-RC-2173 in accordance with these findings.6[The Board ordered the certifications of representativesissued in Cases Nos. 1-R-2194, 1-RC-626, 1-RC-1531, and1-RC-2173 amended so that the units for which the Interna-tionalAssociation of Machinists, AFL, was certified shallexclude the classification of all watch engineers,' and dismissedthe petitions filed in this consolidated case.]Member Beeson took no part in the consideration of theabove Decision and Order.5 Tide Water Associated Oil Company,supra6 There are no watch engineers at the Meriden or Portland plant.7This is not to be construed as a recertification.SOUTHBRIDGE FINISHING COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL UNION NO.86,A.F.L., PetitionerandTEXTILE WORKERS UNION OFAMERICA, CIO. Cases Nos. 1-RC-3326, 1-RC-3327, 1-RC-3328, 1-RC-3329, and 1-RC-3331. March 25, 1954DECISION AND ORDERUpon separate petitions filed under Section 9(c)of theNationalLabor Relations Act, a consolidated hearing washeld beforeLeo J.Harroran,hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in these cases, the Board finds:108 NLRB No. 13. SOUTHBRIDGE FINISHING COMPANY551.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.The OperatingEngineers,which traditionallyorganizesand represents powerplant maintenance employees, seeks tosever 1 production division, the plastics division, from thepresentmaintenance and combined production divisions unitand to sever 4 alleged craft units in the multicraft maintenancedepartment, preferring to sever the entire maintenance de-partment. The Employer is neutral "except for the splittingoff of certain crafts and designating the specific work of thesepeople . . . they are one group in itself." The Intervenor op-poses any severance, contending that the plastics division andproduction employees are not distinct from the textile divisionemployees and that the Petitioner is wrongly transgressingits jurisdictional limits as defined by its parent organization,the AFL.InAmerican Potash & Chemical Corporation, 107 NLRB1418, the Board has stated the restricted circumstances underwhich it will permit severance of employees in a "craft unit"or in a "department unit." Neither can be appropriate as unitsfor severance unless sought by a union which traditionallyrepresents employees within such units. In addition, a craftunitmust consist of a distinct and homogeneous group of skilledjourneymen craftsmen working as such. Assuming, withoutdeciding, that the requested craft units meet this latter test,we find that here the craft requests are for inappropriate unitsbecause the Petitioner is not a union which traditionally repre-sents such craftsmen. On the other hand, a department unitmust be, at least, a functionally distinct and separate group ofskilled employees who have traditionally been accorded separaterepresentation. As the Petitioner is not a union which tradi-tionally represents such departments, we find both the multi-craft maintenance department and 1 of 2 production departmentsto be inappropriate. Moreover, 1 production department cannoteven constitute a "department unit" within the meaning of thePotash rule, stated above.[The Board dismissed the petitions.]Member Beeson took no part in the consideration of theabove Decision and Order.